Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  154862 (62)                                                                                          Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ATTORNEY GENERAL,                                                                                         Joan L. Larsen,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 154862
                                                                    COA: 335947
  BOARD OF STATE CANVASSERS and
  DIRECTOR OF ELECTIONS,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the motion to withdraw the application for leave to appeal
  prior to decision by the Court of Appeals is considered, and it is GRANTED.

        YOUNG, C.J., and LARSEN, J., not participating.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2016
         t1209
                                                                               Clerk